Name: Commission Regulation (EEC) No 1366/84 of 16 May 1984 amending for the second time Regulation (EEC) No 1122/84 introducing a countervailing charge on apples originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 5 . 84 Official Journal of the European Communities No L 131 /41 COMMISSION REGULATION (EEC) No 1366/84 of 16 May 1984 amending for the second time Regulation (EEC) No 1122/84 introducing a coun ­ tervailing charge on apples originating in Spain charge introduced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of apples originating in Spain must be altered for the second time, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 985/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1122/84 of 24 April 1984 (3), as amended by Regulation (EEC) No 1 295/84 (4), introduced a countervailing charge on apples originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1122/84, ' 19,50 ECU' is hereby replaced by '30,48 ECU'. Article 2 This Regulation shall enter into force on 17 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 May 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . i 1) OJ No L 103 , 16 . 4 . 1984, p. 1 . ( 3 ) OJ No L 108 , 25 . 4 . 1984, p. 17 . 4) OJ No L 124, 11 . 5 . 1984 , p. 35 .